NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0313n.06

                                          No. 13-4194
                                                                                      FILED
                          UNITED STATES COURT OF APPEALS                            Apr 25, 2014
                               FOR THE SIXTH CIRCUIT                           DEBORAH S. HUNT, Clerk


KOK PING NG,                                           )
                                                       )
       Petitioner,                                     )
                                                       )   ON PETITION FOR REVIEW
v.                                                     )   FROM THE UNITED STATES
                                                       )   BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,                 )   APPEALS
                                                       )
       Respondent.                                     )


       BEFORE: DAUGHTREY, McKEAGUE, and GRIFFIN, Circuit Judges.


       PER CURIAM.         Kok Ping Ng petitions for review of an order of the Board of

Immigration Appeals (BIA) that affirmed an immigration judge’s (IJ) denial of his application

for withholding of removal and relief under the Convention Against Torture (CAT).

       Ng is a native and citizen of Indonesia. He last entered the United States in 2002. In

2010, Ng filed an application for withholding of removal and relief under the CAT, alleging that,

if he is returned to Indonesia, he will be persecuted and tortured on account of his Chinese

ethnicity and Christian religion. The IJ denied Ng relief, concluding, among other things, that he

did not qualify for withholding of removal because he failed to establish past persecution or a

clear probability of future persecution. The BIA affirmed the IJ’s decision.

       On appeal, Ng argues that the IJ and BIA erred by concluding that he was ineligible for

withholding of removal. Ng asserts that he established past persecution on account of his

religion based on a 2001 incident in which six armed members of the Front Pembela Islam
No. 13-4194
Ng v. Holder

attacked him in his home and threatened his life, allegedly because Ng used Christian coloring

books as a tool to teach English to Muslim children.

          Where, as here, the BIA does not summarily affirm or adopt the IJ’s reasoning and

provides an explanation for its decision, we review the BIA’s decision as the final agency

determination. Ilic-Lee v. Mukasey, 507 F.3d 1044, 1047 (6th Cir. 2007). We review legal

conclusions de novo and factual findings for substantial evidence. Khozhaynova v. Holder, 641
F.3d 187, 191 (6th Cir. 2011). Under the substantial evidence standard, administrative findings

of fact “are conclusive unless any reasonable adjudicator would be compelled to conclude to the

contrary.” Id. (citations omitted).

          To qualify for withholding of removal, an applicant must demonstrate that there is a clear

probability that he would be subject to persecution on account of a protected ground if removed

from the United States. Id. at 192-93. “Persecution is defined as the infliction of harm or

suffering by the government, or persons the government is unwilling or unable to control, to

overcome a characteristic of the victim.” Al-Ghorbani v. Holder, 585 F.3d 980, 997 (6th Cir.

2009) (citation and internal quotation marks omitted).         An applicant who establishes past

persecution is entitled to a rebuttable presumption of future persecution. Khozhaynova, 641 F.3d

at 193.

          Substantial evidence supported the BIA’s decision to deny Ng relief. The single incident

in 2001 during which Ng was beaten was not severe enough to constitute past persecution for

purposes of establishing entitlement to withholding of removal. See Mohammed v. Keisler, 507
F.3d 369, 371 (6th Cir. 2007); Pilica v. Ashcroft, 388 F.3d 941, 954 (6th Cir. 2004). Likewise,

the threat that Ng would be killed if he continued teaching English to neighborhood children

using Christian religious materials did not constitute past persecution because the threat was not


                                                 -2-
No. 13-4194
Ng v. Holder

“of a most immediate and menacing nature.” See Japarkulova v. Holder, 615 F.3d 696, 701 (6th

Cir. 2010). Furthermore, the evidence adduced in this matter fails to demonstrate systematic or

pervasive persecution in Indonesia of either ethnic Chinese or Christians.

       Accordingly, we deny Ng’s petition for review.




                                               -3-